Gileillan, C. J.
The complaint in this case is insufficient to show a breach of the ordinance. It merely charges that the defendant “did wilfully, unlawfully, and wrongfully fail and omit to close and keep closed during the whole of said day, the same being Sunday, a saloon,” etc., without showing in any way that he was owner of it, or in charge of it, or had any control of it, or of the matter of opening *554and closing it. Of course the ordinance cannot be deemed as aimed at any but those who are in some way responsible for the saloon being open, or whose duty it' is to keep it closed in obedience to the ordinance. As the order must be reversed and the prosecution dismissed on this ground, we do not consider it necessary to decide anjr of the other questions raised in the case.
Order reversed.